Exhibit 10.66

Maker

INDUSTRIAL SERVICES OF AMERICA, INC.

 

Address

PO BOX 32428

9580514992

 

LOUISVILLE, KY 40232-0000

Customer Number

 

 

00016

 

 

Note Number

BB&T

NOTE MODIFICATION AGREEMENT

 

$12,000,000.00

 

02/11/2009

 

$12,000,000.00

 

02/22/2010

Original Amount of Note

 

Original Date

 

Modification Amount

 

Modification Date

This Note Modification Agreement (hereinafter Agreement) is made and entered
into this 22nd day of February, 2010, by and between INDUSTRIAL SERVICES OF
AMERICA, INC., maker(s), co-maker(s), endorser(s), or other obligor(s) on the
Promissory Note (as defined below), hereinafter also referred to jointly and
severally as Borrower(s); Branch Banking and Trust Company of North Carolina, a
banking corporation, hereinafter referred to as Bank; and

________________________________________________________________________________________________________________________________________________________________________

______________________________________________________________owners other than
Borrower(s) (if any) of any property pledged to secure performance of
Borrower(s)’s obligations to Bank, hereinafter referred to jointly and severally
as Debtor(s)/Grantor(s).

Witnesseth: Whereas, Borrower(s) has previously executed a Promissory Note
payable to Bank, which Promissory Note includes the original Promissory Note and
all renewals, extensions and modifications thereof, collectively “Promissory
Note”, said Promissory Note being more particularly identified by description of
the original note above; and Borrower(s) and Bank agree that said Promissory
Note be modified only to the limited extent as is hereinafter set forth; that
all other terms, conditions, and covenants of said Promissory Note remain in
full force and effect, and that all other obligations and covenants of
Borrower(s), except as herein modified, shall remain in full force and effect,
and binding between Borrower(s) and Bank; and Whereas Debtor(s)/Grantor(s), if
different from Borrower(s), has agreed to the terms of this modification; NOW
THEREFORE, in mutual consideration of the premises, the sum of Ten Dollars ($10)
and other good and valuable consideration, each to the other parties paid, the
parties hereto agree that said Promissory Note is amended as hereinafter
described:

 

[c2img2.jpg]

 

Borrower shall pay a prepayment fee as set forth in the Prepayment Fee Addendum
attached hereto.

INTEREST RATE, PRINCIPAL AND INTEREST PAYMENT TERM MODIFICATIONS (To the extent
no change is made, existing terms continue. Sections not completed are deleted.)

Interest shall accrue from the date hereof on the unpaid principal balance
outstanding from time to time at the:

[c2img2.jpg]

 

Fixed Rate of

 

 % per annum.

 

[c2img2.jpg]

 

Variable rate of the Bank’s Prime Rate plus __________________ % per annum to be
adjusted _____________________________as the Bank’s Prime Rate changes.

[c2img2.jpg]

 

As of the Modification Date, any fixed, floating, or average maximum rate and
fixed minimum rate in effect by virtue of the Promissory Note(s) are hereby
deleted. If checked here o, the interest rate will not exceed a(n) o fixed o
average maximum rate of _________ % or a o floating maximum rate of the greater
of ______________% or the Bank’s Prime Rate; and the interest rate will not
decrease below a fixed minimum rate of _________%. If an average maximum rate is
specified, a determination of any required reimbursement of interest by Bank
will be made: o when the Note is repaid in full by Borrower o annually beginning
on_________________________________.

 

[c2img2.jpg]

 

 

 

 

 

 

 

 

 

Principal and interest are payable as follows:

 

[c2img2.jpg]

 

Principal (plus any accrued interest not otherwise scheduled herein)

[c123.jpg]

is due in full at maturity on 03/24/2010

 

x

 

Principal plus accrued interest

 

 

[c2img2.jpg]

 

Payable in consecutive ____________________ installments of

[c2img2.jpg]

Principal

[c123.jpg]

commencing on ___________.

 

 

 

 

[c2img2.jpg]

Principal and interest

 

 

 

and continuing on the same day of each calendar period thereafter, in
__________________ equal payments of $ __________________, with one final
payment of all remaining principal and accrued interest due on
________________________________.

 

[c2img2.jpg]

 

ChoiceLine Payment Option: 2% of outstanding balance is payable monthly
commencing on_______________________ and continuing on the same day of each
month thereafter, with one final payment of all remaining principal and accrued
interest due on ______________________________.

 

[c2img2.jpg]

 

Accrued interest is payable _____________________ commencing on
___________________________________ and continuing on the same day of each
calendar period thereafter, with one final payment of all remaining interest due
on _________________________________.

 

[c2img2.jpg]

 

Bank reserves the right in its sole discretion to adjust the fixed payment due
hereunder ________________ on ____________ and continuing on the same day of
each calendar period thereafter, in order to maintain an amortization period of
no more than ________________ months from the date of the initial principal
payment due hereunder. Borrower understands the payment may increase if interest
rates increase.

 

[c2img2.jpg]

 

At the Borrower’s request, the Bank has agreed to readvance the principal amount
of $_____________________________. The outstanding principal balance under the
Promissory Note prior to the readvance is $_______________________, making the
total outstanding principal balance now due under the Promissory Note and this
Agreement to be $____________________________ (“Modification Amount”).

 

[c2img2.jpg]

 

 

 

[c2img2.jpg]

 

 

 

[c2img2.jpg]

 

Borrower hereby authorizes Bank to automatically draft from its demand deposit
or savings account(s) with Bank or other bank, any payment(s) due under this
Note on the date(s) due. Borrower shall provide appropriate account number(s)
for account(s) at Bank or other bank.

 

The following scheduled payment(s) is (are) deferred:

 

[c2img2.jpg]

 

$_______________ principal

[c123.jpg]

payment(s) due on ___________________________________________

 

[c2img2.jpg]

 

$_______________ interest

 

 

 

is (are) hereby deferred. Payments will resume on
__________________________________________ according to the schedule contained
herein or to the existing schedule (if no other changes are made herein).

 

ACCOUNT# /NOTE#

9580514992   

00016

 

 

1373KY (0907)

Page 1 of 4

 

 

 

 

--------------------------------------------------------------------------------



The Borrower(s) promises to pay Bank, or order, a late fee in the amount of five
percent (5%) of any installment past due for ten (10) or more days. Where any
installment payment is past due for ten (10) or more days, subsequent payments
shall first be applied to the past due balance. In addition, the undersigned
shall pay to Bank a returned payment fee if the undersigned or any other obligor
hereon makes any payment at any time by check or other instrument, or by any
electronic means, which is returned to Bank because of nonpayment due to
nonsufficient funds.

COLLATERAL: [c2img2.jpg] The Promissory Note, as modified, and the performance
of the terms of any agreement or instrument relating to, evidencing, or securing
the Promissory Note, as modified, shall be additionally secured by collateral
hereinafter described, a new security instrument shall be executed by
Borrower(s), and/or Debtor(s)/Grantor(s), and all other steps necessary to
perfect or record the Bank’s lien with priority acceptable to Bank shall be
taken. In addition to Bank’s right of off-set and to any liens and security
interests granted to Bank in the Agreements, the undersigned hereby grants to
Bank a security interest in all of its depository accounts with and investment
property held by Bank, which shall serve as collateral for the indebtedness and
obligations evidenced by this Note.

Deed(s) of Trust / Mortgage(s) granted in favor of Bank as beneficiary /
mortgagee:

 

[c2img2.jpg]

 

dated

 

 in the maximum principal amount of $

 

 

 

granted by

 

[c2img2.jpg]

 

dated

 

 in the maximum principal amount of $

 

 

 

granted by

 

Security Agreement(s) granting a security interest to Bank:

[c2img2.jpg]

 

dated

 

given by

 

 

 

 

 

.

[c2img2.jpg]

 

dated

 

given by

 

 

 

 

.

 

[c2img2.jpg]

 

Securities Account Pledge and Security Agreement dated

 

, executed by

 

 

 

.

 

[c2img2.jpg]

 

Control Agreement(s) dated

 

, covering

[c2img2.jpg]

Deposit Account(s)

[c2img2.jpg]

Investment Property

 

 

 

 

 

[c2img2.jpg]

Letter of Credit Rights

[c2img2.jpg]

Electronic Chattel Paper

 

[c2img2.jpg]

 

Assignment of Certificate of Deposit, Security Agreement, and Power of Attorney
(for Certificated Certificates of Deposit) dated

 

 

 

 

, executed by

 

 

 

 

 

.

[c2img2.jpg]

 

Pledge and Security Agreement for Publicly Traded Certificated Securities dated

 

, executed by

 

 

 

.

[c2img2.jpg]

 

Assignment of Life Insurance Policy as Collateral dated

 

, executed by

 

 

 

.

[c2img2.jpg]

 

Loan Agreement dated

 

, executed by Borrower and [c2img2.jpg] Guarantor(s).

 

[c2img2.jpg]

 

 

 

     

.

[c2img2.jpg]

 

 

.

[c2img2.jpg]

 

The collateral hereinafter described shall be and hereby is deleted as security
interest for payment of the aforesaid Promissory Note:

.

     

 

     

 

OTHER:
_________________________________________________________________________________________________________________________

If the Promissory Note being modified by this Agreement is signed by more than
one person or entity, the modified Promissory Note shall be the joint and
several obligation of all signers and the property and liability of each and all
of them. It Is expressly understood and agreed that this Agreement is a
modification only and not a novation. The original obligation of the Borrower(s)
as evidenced by the Promissory Note above described is not extinguished hereby.
It is also understood and agreed that except for the modification(s) contained
herein said Promissory Note, and any other Loan Documents or Agreements
evidencing, securing or relating to the Promissory Note and all singular terms
and conditions thereof, shall be and remain in full force and effect. This
Agreement shall not release or affect the liability of any co-makers, obligors,
endorsers or guarantors of said Promissory Note. Borrower and
Debtor(s)/Grantor(s), if any, jointly and severally consent to the terms of this
Agreement, waive any objection thereto, affirm any and all obligations to Bank
and certify that there are no defenses or offsets against said obligations or
the Bank, including without limitation the Promissory Note. Bank expressly
reserves all rights as to any party with right of recourse on the aforesaid
Promissory Note.

In the event periodic accruals of interest shall exceed any periodic fixed
payment amount described above, the fixed payment amount shall be immediately
increased or supplemental interest payments required on the same periodic basis
as specified above (increased fixed payments or supplemental payments to be
determined in the Bank’s sole discretion), in such amounts and at such times as
shall be necessary to pay all accruals of interest for the period and all
accruals of unpaid interest from previous periods. Such adjustments to the fixed
payment amount or supplemental payments shall remain in effect for so long as
any interest accruals shall exceed the original fixed payment amount and shall
be further adjusted upward or downward to reflect changes in any variable
interest rate based on an index such as the Bank’s Prime Rate; provided that
unless elected otherwise above, the fixed payment amount shall not be reduced
below the original fixed payment amount. However, Bank shall have the right, in
its sole discretion, to lower the fixed payment amount below the original
payment amount. Notwithstanding any other provision contained in this agreement,
in no event shall the provisions of this paragraph be applicable to any
Promissory Note which requires disclosures pursuant to the Consumer Protection
Act (Truth-in-Lending Act), 15 USC § 1601, et seq., as implemented by Regulation
Z.

 

1373KY (0907)

Page 2 of 4

 

 

 

 

--------------------------------------------------------------------------------



Borrower agrees that the only interest charge is the interest actually stated in
this Note, and that any loan or origination fee shall be deemed charges rather
than interest, which charges are fully earned and non-refundable. It is further
agreed that any late charges are not a charge for the use of money but are
imposed to compensate Bank for some of the administrative services, costs and
losses associated with any delinquency or default under this Note, and said
charges shall be fully earned and non-refundable when accrued. All other charges
imposed by Bank upon Borrower in connection with this Note and the loan
including, without limitation, any commitment fees, loan fees, facility fees,
origination fees, discount points, default and late charges, prepayment fees,
statutory attorneys’ fees and reimbursements for costs and expenses paid by Bank
to third parties or for damages incurred by Bank are and shall be deemed to be
charges made to compensate Bank for underwriting and administrative services and
costs, other services, and costs or losses incurred and to be incurred by Bank
in connection with this Note and the loan and shall under no circumstances be
deemed to be charges for the use of money. All such charges shall be fully
earned and non-refundable when due.

The Bank may, at its option, charge any fees for the modification, renewal,
extension, or amendment of any of the terms of the Promissory Note(s) as
permitted by applicable law.

In the words “Prime Rate”, “Bank Prime Rate”, “BB&T Prime Rate”, “Bank’s Prime
Rate” or “BB&T’s Prime Rate” are used in this Agreement, they shall refer to the
rate announced by the Bank from time to time as its Prime Rate. The Bank makes
loans both above and below the Prime Rate and uses indexes other than the Prime
Rate. Prime Rate is the name given a rate index used by the Bank and does not in
itself constitute a representation of any preferred rate or treatment.

Unless otherwise provided herein, it is expressly understood and agreed by and
between Borrower(s), Debtor(s)/Grantor(s) and Bank that any and all collateral
(including but not limited to real property, personal property, fixtures,
inventory, accounts, instruments, general intangibles, documents, chattel paper,
and equipment) given as security to insure faithful performance by Borrower(s)
and any other third party of any and all obligations to Bank, however created,
whether now existing or hereafter arising, shall remain as security for the
Promissory Note as modified hereby.

It is understood and agreed that if Bank has released collateral herein, it
shall not be required or obligated to take any further steps to release said
collateral from any lien or security interest unless Bank determines, in its
sole discretion, that it may do so without consequence to its secured position
and relative priority in other collateral; and unless Borrower(s) bears the
reasonable cost of such action. No delay or omission on the part of the Bank in
exercising any right hereunder shall operate as a waiver of such right or of any
other right of the Bank, nor shall any delay, omission or waiver on any one
occasion be deemed a bar to or waiver of the same, or of any other right on any
further occasion. Each of the parties signing this Agreement regardless of the
time, order or place of signing waives presentment, demand, protest, and notices
of every kind, and assents to any one or more extensions or postponements of the
time of payment or any other indulgences, to any substitutions, exchanges or
releases of collateral if at any time there is available to the Bank collateral
for the Promissory Note, as amended, and to the additions or releases of any
other parties or persons primarily or secondarily liable. Whenever possible the
provisions of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is prohibited by or invalid under such law, such provisions shall be ineffective
to the extent of any such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Agreement. All
rights and obligations arising hereunder shall be governed by and construed in
accordance with the laws of the same state which governs the interpretation and
enforcement of the Promissory Note.

From and after any event of default under this Agreement, the Promissory Note,
or any related deed of trust, security agreement or loan agreement, interest
shall accrue on the sum of the principal balance and accrued interest then
outstanding at the variable rate equal to the Bank’s Prime Rate plus 5% per
annum (“Default Rate”), provided that such rate shall not exceed at any time the
highest rate of interest permitted by the laws of the State of Kentucky; and
further that such rate shall apply after judgement. In the event of any default,
the then remaining unpaid principal amount and accrued but unpaid interest then
outstanding shall bear interest at the Default Rate until such principal and
interest have been paid in full. Bank shall not be obligated to accept any
check, money order, or other payment Instrument marked “payment in full” on any
disputed amount due hereunder, and Bank expressly reserves the right to reject
all such payment instruments. Borrower agrees that tender of its check or other
payment instrument so marked will not satisfy or discharge its obligation under
this Note, disputed or otherwise, even if such check or payment instrument is
inadvertently processed by Bank unless in fact such payment is in fact
sufficient to pay the amount due hereunder.

WAIVER OF TRIAL BY JURY. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, THE
UNDERSIGNED HEREBY WAIVE THE RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS
ARISING OUT OF THIS AGREEMENT, THE PROMISSORY NOTE OR ANY LOAN DOCUMENT EXECUTED
IN CONNECTION HEREWITH OR OUT OF THE CONDUCT OF THE RELATIONSHIP BETWEEN THE
UNDERSIGNED AND BANK. THIS PROVISION IS A MATERIAL INDUCEMENT FOR BANK TO MAKE
THE LOAN EVIDENCED BY THE PROMISSORY NOTE AND THIS AGREEMENT. FURTHER, THE
UNDERSIGNED HEREBY CERTIFY THAT NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S
COUNSEL, HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT BANK WOULD NOT SEEK TO
ENFORCE THIS WAIVER OR RIGHT TO JURY TRIAL PROVISION IN THE EVENT OF LITIGATION.
NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S COUNSEL, HAS THE AUTHORITY TO
WAIVE, CONDITION OR MODIFY THIS PROVISION.

Unless otherwise required under a Loan Agreement, if applicable, and as long as
any indebtedness evidenced by this Promissory Note, as modified by this
Agreement remains outstanding or as long as Bank remains obligated to make
advances, the undersigned shall furnish annually an updated financial statement
in a form satisfactory to Bank, which, when delivered shall be the property of
the Bank. Further, the undersigned agree to provide any and all documentation
requested by the Bank in order to verify the identity of the undersigned in
accordance with the USA Patriot Act.

 

 

(SIGNATURES ON FOLLOWING PAGE)

 

1373KY (0907)

Page 3 of 4

 

 

 

 

--------------------------------------------------------------------------------



BB&T

NOTE MODIFICATION SIGNATURE PAGE

 

Borrower: INDUSTRIAL SERVICES OF AMERICA, INC.

 

Account Number: 9580514992

Note Number: 00016

Modification Amount: 12,000,000.00

Modification Date: 02/22/2010

Notice of Right to Copy of Appraisal: If a 1-4 family residential dwelling is
pledged as collateral for this Agreement, you, the undersigned, have a right to
copy of the real estate appraisal report used in connection with your
application for credit. You must forward your request to the Bank no later than
90 days after the date of this Agreement. In your request letter, please provide
your name, mailing address, appraised property address, the date of this
Agreement, and the account and note numbers shown on the front of this
Agreement.

Witness the undersigned.

If Borrower is a Corporation:

 

 

 

 

INDUSTRIAL SERVICES OF AMERICA, INC.

WITNESS:

 

 

NAME OF CORPORATION

[c60754_john.jpg]

 

By:  

[c60754_harry-kletter.jpg]


 

 

 

HARRY KLETTER

 

 

Title:

President

 

 

 

 

 

 

By:  

 

 

 

 

 

 

 

Title:

 

If Borrower is a Partnership, Limited Liability Company, Limited Liability
Partnership,

or Limited Liability Limited Partnership:

 

 

 

 

 

WITNESS:

 

 

NAME OF PARTNERSHIP, LLC, LLP, OR LLLP



 

By:  



 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

By:  

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

By:  

 

 

 

 

 

 

 

Title:

 

If Borrower is an Individual:

 

WITNESS:

 

 

 



 

 



Additional Borrowers and Debtors/Grantors/Guarantors:

 

WITNESS:

 

 

 





 

 







 

 







 

 







 

 







 

 







 

 



 

 

1373KY (0907)

Page 4 of 4

 

 

 

--------------------------------------------------------------------------------